Title: To Thomas Jefferson from William Findley, 14 March 1804
From: Findley, William
To: Jefferson, Thomas


          
            
                        14 Mch. 1804
                     
          
          When the Constitution of pennsylva. was revised it was believed that many persons held offices that were ill qualified for the trust, and that being appointed either by a single Branch Legislature as a popular Executive consisting of a Member from each County. The appointments were too often conferred in Consequence of Bargains among the Members to serve each others friends, and that the same influence which procured the appointment so generally protected them in it, that few if any removals were made under that Constitution; This Circumstance induced the Convention to abolish all Commissions and promoted the appointing a single Executive whose responsibility would secure good appointments and make removals when necessary easy to be obtained, personal responsibility was then the Idol of the Day and that high responsibility fell on Govr Mifflin who tho, an Excellent president of a public body, had neither talents nor application for the responsibility he possessed. He renewed the Commissions of many whom he ought to have left out, He appointed many whom he ought not and during nine years administration no scrutiny was made nor sureties renewed. The chief Justices station made him well aquainted with many of their faults and their Consciousness of this made them his determined enemies and induced them to Join in the scurrilous attacks on Mr McKains Character which were carried to excess
          When he was sworn into the office of Govr., he sent for two other old Members and myself to Consult on the subject of removals, appointments &c. He was asked what plan he designed to be governed by. He answered that he designed to remove only bad officers and such as had treated him personally in such a Manner as that he could not in signing a Commission say he had Confidence in them.
          
          In his removals he strictly followed that rule for he reappointed many decent federalists who were good officers though they had voted against him, in the then five western Counties but two officers out of 15 were removed, and but three of the thirteen who were Continued were republicans as were known to have voted for him, the two removed were bad officers In the whole state thirty one officers were removed and thirty two were Continued. The land office is an important department of that State, both with respect to titles and revenue, and it had become exceedingly corrupt, even to a proverb and the late Govr could not be prevailed on to purge it. It is divided into three Branches, the heads of which ought all to have been removed but one of them Col Johnston was so detested as a defaulter, that he was obliged to resign to prevent prosecution. Another, Mr Hall, resigned his commission on the Govr being elected and was appointed Marshal by the president, so that Mr McKain only removed from the land office Col Broadhead Surveyor Genl. this removal was agreeable to all parties, and he continued F. A Muhlenburgh lately appointed in place of Johnston. I do not in this account, include the Deputy Surveyors, several of whom were removed as defaulters and some were removed by New Arrangements, but they are appointed by the Surveyor Genl. and approved by the Govr. The removals were made agreeable to the rule the Govr had laid down, but did not go as far as they might, except in the German Counties. The leading Germans in many Instances insisted on and procured the removal of all in their respective Counties. I may be mistaken of one or two but it is certain that about one half were retained and not more than five or six of them were Republicans The removals made the Govr no New Enemies, but two many of his early appointments did and many office Hunting Republicans were offended at more not being removed, all the offices in his Gift would have gone short way in satisfying these. It was from the disgusts of bad appointments and disappointments that the design of leaving him out Last Election Originated, this subsided before the election came on
        